Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. §112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicants are directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112 ¶1 "Written Description" Requirement, Rev. 1, 2008; at http://www.uspto.gov/web/menu/written.pdf. 
The claims broadly embrace a compounds of formula (I) wherein the structural variants defined in the variables include unsubstituted and substituted groups of various types, e.g. unsubstituted or substituted C1-C6 alkyl groups, or unsubstituted or substituted C1-C6 alkylthio groups, etc. and methods of using these compounds to control various the invertebrate pests claimed.
The specification discloses compounds of formula (I) in table 1 as compounds of applicant’s formula (I). However, the specification is silent however on what scope of substituents can be present on the substituted structural variants instantly claimed in the instant claims. Specifically, the only definition of substituted or substituent disclosed in the instant specification occurs at [0040] which states, “The term “substituted” means that a hydrogen atom of a group which serves as a mother nucleus is being substituted with a group having a structure that is the same as or different from the mother nucleus. Thus, the “substituent” means another group bound to the group serving as a mother nucleus. There may be one substituent, or there may be two or more substituents. Two or more substituents may be the same or different. Thus, applicants appear to be claiming an unending scope of substituents which would cover any and all compounds or atoms or functional groups which are known in the chemistry and/or yet to be discovered, e.g. this reads on functional groups containing an infinite number of carbon atoms. Thus, the specification fails to disclose any scope of substituents beyond those disclosed in the exemplified compounds, which actually exhibit the claimed pesticidal activity. Thus it is clear that Applicants' description of structure and activity regarding the genus of substituents which can be present on the variables which form applicant’s formula (I) is based in large part on conjecture. Thus, the entire scope of substituents having pesticidal activity/anti-parasitic activity were not known in the prior art at the time of the instant invention by Applicants, and include compounds yet to be discovered. 
As the specification fails to describe the structure and activity for the genus of substituents present on the substituted functional groups claimed, the disclosed few species of substituents in applicant’s examples does not constitute a substantial portion of the claimed genus since the genus as claimed contains all known or unknown compounds/functional groups and atoms, etc. 
Applicant's attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The instant specification is devoid of a description for the numerous possible substituents presents on all of the variable functional groups claimed, e.g. substituted C1-C6 alkyl. The specification merely discloses the structure and function of a few examples which contained substituted alkyl or alkenyl groups, e.g. compound 1-1. Thus, Applicants have failed to demonstrate possession of the numerous possible known and unknown substituents which are instantly claimed. Disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). 
The disclosed definition of substituents, does not constitute an adequate description to demonstrate possession of the innumerable possible known or yet to be discovered substituents which are instantly claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventor(s) had possession of the claimed invention.  Such possession may be demonstrated by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and/or formulae that fully set forth the claimed invention.  Possession may be shown by an actual reduction to practice, showing that the invention was “ready for patenting”, or by describing distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention (January 5, 2001 Fed. Reg., Vol. 66, No. 4, pp. 1099-11).  
Overall, what these statements indicate is that the Applicant must provide adequate description of such core structure and function related to that core structure such that the Artisan of skill could determine the desired effect.  Hence, the analysis above demonstrates that Applicants have not described the numerous possible known and yet to be discovered substituents that exhibit the requisite biological activity instantly claimed. As such, the Artisan of skill could not predict that Applicant possessed any additional species, except for those specifically disclosed in the specification, e.g. examples in Table 1.
Therefore, the breadth of the claims as reading on any and all known or unknown substituents on the functional groups claimed, e.g. substituted C1-C6 alkyl, which include those yet to be discovered; in view of the level of knowledge or skill in the art at the time of the invention, and the limited information provided in the specification, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of the numerous possible known and unknown substituents, at the time the application was filed. Thus, it is concluded that the written description requirement is not satisfied.
Claims 2-7 are rejected because they depend from claim 1 and do not resolve the issues with respect to the substituent scope that is discussed above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because applicant’s state that B3 and B4 are independently either C or N and that both cannot be C. However, when either of B3 or B4 is C, the compound as written is incomplete as a C atom at position B3 or B4 does not have a full valence shell and R4 is not required to be present. So it is unclear to the examiner what fills the valence shell in the instances where one of B3 or B4 is C? It appears that applicant’s compound structure is incomplete or R4 must be present when either or B3 or B4 is C. The examiner requests clarification in applicant’s next response as to what substituents are actually allowed when either of B3 or B4 is C. The examiner has looked to examples in the specification and is leaving this position open for substitution with H, C1-C6 alkyl groups, etc. for purposes of compact prosecution.
Claims 2-7 are also rejected because they depend either directly or indirectly from claim 1 and do not resolve the indefinite issue discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo (WO2012/073995, from IDS).
Applicant’s claim:
--	 A compound represented by Formula (1), or a salt or N-oxide compound
thereof: 
    PNG
    media_image1.png
    152
    232
    media_image1.png
    Greyscale
, wherein the structural variants are as defined in the instant claims.


Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1-2, Sumitomo teaches structurally similar compounds, which only appear to differ in that the pyridine nitrogen is para to the connection of the D ring e.g. the instantly claimed A3 which is required to be C in the instantly claimed compounds instead of the instantly claimed A1, A2, or A4, specifically A1 (See table 6 wherein Sumitomo’s positional compounds have applicant’s D-2, and applicant’s Q is a t-butyl group, B4 is N, B3 is C and/or CH, m is 0, G is MeS, or MeS(O) or MeS(O)2 for example (see compounds 6-10 through 6-12). However, the compounds of Sumitomo are positional isomers of the instantly claimed compounds and are taught to be useful as pesticides for controlling the same insect, acarid, etc. pests instantly claimed and it is known (see entire document; e.g. abstract; Table 6, compounds of formula A-6; [0214-231 these are the paragraphs which list specific pest species in the English translation but examiner has used paragraph numbers from the WO document]; Claims), “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978). In the instant case the compounds are positional isomers because they contain the same radicals/substituents as the instantly claimed compounds and merely differ in where they are connected/positioned on the pyridine ring, e.g. rather than N being in the specifically claimed position A1 it is in A3, which is a positional isomer of the instantly claimed compounds. Further it is known, “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. ‘An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.’” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963).
	Regarding claim 3, Sumitomo teaches wherein their structurally similar compounds/positional isomer compounds to those instantly claimed (See table containing compounds of A-6) are formulated with appropriate carriers to form pesticidal compositions (see [0232-0237, which are the 6 paragraphs just after the listed nematode pests in English translation]; Claims 1-14).
	Regarding claims 4-5, Sumitomo teaches wherein their structurally similar compounds are useful for controlling pests or mites on or in a subject, e.g. plant, where they are administered to the subject in an effective amount and wherein the pest or mite are from Hemiptera, Lepidoptera, etc. (Table 6, compounds of formula A-6; [0214-231 these are the paragraphs which list specific pest species in the English translation but examiner has used paragraph numbers from the WO document]; Claims).
	Regarding claims 6-7, Sumitomo teaches wherein their compositions are useful for controlling ectoparasites and/or endoparasites in/on a subject comprising administering to the subject (e.g. plant or an animal body) (see paragraph in English translation beginning with, “The pest control method of the present invention is carried out by applying and effective amount…) and effective amount of at least one compound that is structurally similar to those instantly claimed, specifically wherein the ectoparasite is a tick, and specifically wherein the endoparasite is a cyst nematode (e.g. Globodera rostochiensis) (see Table 6, compounds of formula A-6; [0214-231 these are the paragraphs which list specific pest species in the English translation but examiner has used paragraph numbers from the WO document]; Claims).  
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 1-7, Sumitomo merely does not teach the instantly claimed positional isomer compounds. 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to have formed the claimed compounds, compositions and methods when looking to Sumitomo because the compounds of Sumitomo are positional isomers of the instantly claimed compounds are were known to be effective in the same methods as are instantly claimed and in forming the same compositions instantly claimed. It would have been obvious to one of ordinary skill in the art to form the claimed compounds, compositions and methods when looking to Sumitomo because it is known, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978). In the instant case the compounds are positional isomers because they contain the same radicals/substituents as the instantly claimed compounds and merely differ in where they are connected/positioned on the pyridine ring, e.g. rather than N being in position A1, A2, or A4, it is in A3, which is a positional isomer of the instantly claimed compounds. Further it is known, “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. ‘An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.’” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963). In the instant case one of ordinary skill in the art would be motivated to form the instantly claimed positional isomer compounds of those discussed in Sumitomo in order to form additional compounds having the same broad pesticidal activity that is claimed and taught by Sumitomo.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/            Primary Examiner, Art Unit 1616